DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses the italicized and bolded features.Claim 1. A computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to: receive, from a first client station, a data set defining a coordination issue that relates to a portion of a rendered three-dimensional view of a construction project, wherein the data set is created at the first client station while the first client station displays the rendered three-dimensional view of the construction project, and wherein the data set includes (i) a representation of the portion of the rendered three-dimensional view of the construction project and (ii) data indicating an assignee of the coordination issue; and send, to a second client station associated with the assignee, an indication of the coordination issue.Claims 2-7 depend on allowable claim 1.Claim 8. A method comprising: receiving, from a first client station, a data set defining a coordination issue that relates to a portion of a rendered three-dimensional view of a construction project, wherein the data set is created at the first client station while the first client station displays the rendered three-dimensional view of the construction project, and wherein the data set includes (i) a representation of the portion of the rendered three-dimensional view of the construction project and (ii) data indicating an assignee of the coordination issue; and sending, to a second client station associated with the assignee, an indication of the coordination issue.Claims 9-14 depend on allowable claim 8.Claim 15. A non-transitory computer-readable storage medium having program instructions stored thereon that are executable by at least one processor to cause a computing system to: receive, from a first client station, a data set defining a coordination issue that relates to a portion of a rendered three-dimensional view of a construction project, wherein the data set is created at the first client station while the first client station displays the rendered three- dimensional view of the construction project, and wherein the data set includes (i) a representation of the portion of the rendered three-dimensional view of the construction project and (ii) data indicating an assignee of the coordination issue; and send, to a second client station associated with the assignee, an indication of the coordination issue.Claims 16-20 depend on allowable claim 15.US 20110213631 A1 Provided herein is a system, method and computer-readable-storage medium for performing project management of, and/or attendant to, one or more projects; each project including a set of tasks. The system may include a server having a framework adapted to configure the server to manage one or more aspects (e.g., any of a scope, cost and schedule) of, and/or attendant to, any project and/or portion thereof. The server, so configured, may manage the managed aspects in a number of ways. For example, the server may obtain, from one or more users, information associated with the set of tasks; apply one or more directives of the framework to the information to determine one or more states of, and/or attendant to, the managed aspects; compare the managed-aspect states to respective sets of predetermined conditions; and report at least an indication of the managed-aspect states responsive to such satisfying the sets of predetermined conditions
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        4/23/2022